



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Nettleton, 2012
    ONCA 521

DATE: 20120731

DOCKET: C50310

Doherty, Watt and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Caleb Nettleton

Appellant

Alison Craig, for the appellant

Michael Bernstein, for the respondent

Heard: July 30, 2012

On appeal from the conviction entered on April 9, 2008
    and the sentence imposed on April 9, 2008 by Justice Charles H. Vaillancourt of
    the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The trial record offers no basis upon which to doubt the validity of the
    plea.  The suggestion that the appellant suffered from some form of mental
    disorder that would benefit from treatment does not standing alone invalidate
    the plea.

[2]

The trial judge made the necessary inquiries to satisfy himself that the
    appellant had made an informed and voluntary choice to plead guilty for reasons
    that from the appellants perspective were justified.  The entirety of the
    record does not support the suggestion that the appellant equivocated in his plea.

[3]

We have considered the fresh evidence.  On the record as it finally
    stands on appeal, there is no affidavit from the appellant and no expert
    evidence to suggest that the mass of medical records could assist in
    determining the appellants state of mind when he chose to plead guilty.  Nor
    do references in police notes constitute evidence that the events referred to
    in the notes actually occurred.  The fresh evidence does not assist the
    appellant in demonstrating that the plea was not voluntary, informed or
    unequivocal.

[4]

The appeal is dismissed.


